DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 4-7-2021, is acknowledged.  Claims 2, 15, and 61 have been amended.  Claims 11, 35-41, and 64 have been canceled.  New claims 65, and 66 have been added.
Claims 1, 2, 4, 5, 7-10, 12-16, 19, 20, 22, 30, 32-34, 44-47, 51-63, 65, and 66 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 35, 37, and 38 under 35 U.S.C. 102(a)(l)as being anticipated by Kaufman et al. (W02004076644 A2, 10 September 2004), in light of statements of fact in the instant specification, is moot in light of the cancelation of the claims.
The objection to claims 11, 36, and 39-41, because they depend from rejected claims, is moot in light of the cancelation of the claims.
The rejection of claims 2, 4, 5, 20, 30, 34, 46, 47, 57, 58, and 60 under 35 U.S.C. 102(a)(l)as being anticipated by Kaufman et al. (W02004076644 A2, 10 September 2004), in light of statements of fact in the instant specification, is withdrawn in light of the claim amendments.
The objection to claims 1, 7-10, 12-16, 19, 22, 32, 33, 44, 45, 51, 52, 54, and 56 because they depend from rejected claims, is withdrawn.
Claim Objections
Newly added claim 66 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Newly amended claim 2 is now an immunostimulatory bacterium, comprising a plasmid encoding a therapeutic product, wherein:
the immunostimulatory bacterium is a Salmonella species;
the immunostimulatory bacterium is an adenosine auxotroph;
the immunostimulatory bacterium is flagellin--, whereby the bacterium lacks flagella;
the immunostimulatory bacterium includes deletions in one or more genes, whereby the bacterium is one or more of purl- (purM), msbB-, purl)-,  pagP-, adrA-, csgD-, and hilA-; and the plasmid is present in a copy number of less than 150.

	Newly added 66 depends from claim 63.
	Therefore, claim 66 is an immunostimulatory bacterium, comprising a plasmid encoding a therapeutic product, wherein:
the immunostimulatory bacterium is a Salmonella species;
the immunostimulatory bacterium is an adenosine auxotroph;
the genome of the immunostimulatory bacterium is modified to delete or disrupt all or part of the genes encoding flagella subunits, whereby the bacterium lacks flagella; 
the immunostimulatory bacterium includes deletions in one or more genes, whereby the bacterium is one or more of purl- (purM), msbB-, purl)-,  pagP-, adrA-, csgD-, and hilA-; and the plasmid is present in a copy number of less than 150.



Conclusion
Claim 66 is not allowed.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 13, 2021